 

AMENDED AND RESTATED

EXCHANGE AGREEMENT

BY AND AMONG

LED LIGHTING COMPANY

DATASIGHT, INC.

AND

CERTAIN OPTIONHOLDERS AND SHAREHOLDERS OF DATASIGHT, INC.

 

Dated September 28, 2018

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I EXCHANGE OF SECURITIES

 

 

Section 1.1 The Exchange

5

 

Section 1.2 Exchange Ratio

5

ARTICLE II THE CLOSING

 

 

Section 2.1 Closing Date

6

 

Section 2.2 Transactions at Closing

6

ARTICLE III REPRESENTATIONS AND WARRANTIES OF LEDCO

 

Section 3.1 Organization

7

 

Section 3.2 Authorization

7

 

Section 3.3 Validity and Effect of Agreement

7

 

Section 3.4 No Conflict

7

 

Section 3.5 Capitalization

7

 

Section 3.6 Status of Common Stock

8

 

Section 3.7 SEC Reports and Financial Statements

8

 

Section 3.8 No Undisclosed Liabilities

8

 

Section 3.9 Litigation

8

 

Section 3.10 Tax-Free Exchange

8

 

Section 3.11 Brokers and Finders

8

 

Section 3.12 Taxes

8

 

Section 3.13 Access to Information

8

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF DataSight

 

Section 4.1 Organization

9

 

Section 4.2 Authorization

9

 

Section 4.3 Validity and Effect of Agreement

9

 

Section 4.4 No Conflict

9

 

Section 4.5 Capitalization

9

 

Section 4.6 No Undisclosed Liabilities

9

 

Section 4.7 Material Contracts

10

 

Section 4.8 Intellectual Property Rights.

10

 

Section 4.9 Litigation

10

 

Section 4.10 Tax-Free Exchange

10

 

Section 4.11 Brokers and Finders

10

ARTICLE V REPRESENTATIONS AND WARRANTIES OF EACH SELLER

 

Section 5.1 Authorization

11

 

Section 5.2 Validity and Effect of Agreement

11

 

Section 5.3 No Breach or Violation

11

 

Section 5.4 Consents and Approvals

11

 

Section 5.5 Title

11

 

Section 5.6 Investor Status

11

 

Section 5.7 No Government Review

11

 

Section 5.8 Investment Intent

11

 

Section 5.9 Restrictions on Transfer

12

 

Section 5.10 Informed Investment

12

 

Section 5.11 Access to Information

12

 

Section 5.12 Reliance on Representations

12

 

Section 5.13 No General Solicitation

12

 

Section 5.14 Legends

13

 

Section 5.15 Placement and Finder's Fees

13

ARTICLE VI CERTAIN COVENANTS

 

 

Section 6.1 No Shop

13

 

Section 6.2 Further Assurances

13

 

Section 6.3 Public Announcements

14

 

Section 6.4 Notification of Certain Matters

14

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

Section 6.5 Tax-Free Exchange Status

14

 

Section 6.6 Resignation of Directors

14

 

Section 6.7 DataSight Audit

14

 

Section 6.8 Option Plan

14

 

Section 6.9 Ordinary Course

14

ARTICLE VII CONDITIONS TO CONSUMMATION OF THE EXCHANGE

 

Section 7.1 Conditions to Obligations of DataSight

14

 

Section 7.2 Conditions to Obligations of LEDCO

15

ARTICLE VIII TERMINATION

 

 

Section 8.1 Termination

15

 

Section 8.2 Procedure and Effect of Termination

16

ARTICLE IX MISCELLANEOUS

 

 

Section 9.1 Entire Agreement

16

 

Section 9.2 Amendment and Modifications

16

 

Section 9.3 Extensions and Waivers

16

 

Section 9.4 Successors and Assigns

16

 

Section 9.5 Headings; Definitions

16

 

Section 9.6 Specific Performance

16

 

Section 9.7 Notices

17

 

Section 9.8 Governing Law

17

 

Section 9.9 Consent to Jurisdiction

17

 

Section 9.10 Counterparts

17

 

Section 9.11 Certain Definitions

17

 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

 

EXHIBITS AND SCHEDULES

 

Exhibit AForm of Notice of Exchange for DataSight Shares 

 

Exhibit BCertificate of Designations for Series A Preferred Stock  

 

Schedule ISchedule of DataSight Shares to be exchanged for LEDCO  

Series A Preferred Stock

 

Schedule IISchedule of DataSight Options to be exchanged for LEDCO Options 

 

Schedule IIIInvestor Questionnaire 

 

Schedule 4.7DataSight Agreements 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

 

AMENDED AND RESTATED EXCHANGE AGREEMENT

 

This Amended and Restated Exchange Agreement ("Agreement") is made and entered
into as of September 28, 2018 by and among LED Lighting Company, a Delaware
corporation (which shall change its name to “DataSight Corporation” as of the
Closing Date) ("LEDCO"), DataSight, Inc., a Nevada corporation ("DataSight"),
and the shareholders and option holders of DataSight set forth on the signature
pages to this Agreement (collectively, the "Sellers" and individually, a
"Seller") with respect to the following facts:

 

RECITALS

 

A.Sellers own (i) more than ninety percent (90%) of the issued and outstanding
shares of Common Stock, $.01 par value, of DataSight (the "DataSight Shares") in
the denominations as set forth opposite their respective names on Schedule I to
this Agreement; and (ii) one hundred percent (100%) of the outstanding options
(the “DataSight Options”) to purchase DataSight Shares in the amounts and
exercise prices as set forth opposite their respective names on Schedule II to
this Agreement and with the other terms described on Schedule II to this
Agreement; 

 

B.LEDCO desires to acquire from Sellers, and Sellers desire to exchange and
transfer to LEDCO, (i) all of the DataSight Shares owned by Sellers on the
Closing Date in exchange for the issuance and delivery by LEDCO of one (1) share
of Series A Convertible Preferred Stock of LEDCO ("Series A Preferred Stock")
for each one (1) DataSight Share (the "Exchange Ratio"); and (ii) all of the
DataSight Options owned by Sellers on the Closing Date in exchange for the
issuance and delivery by LEDCO of options to purchase shares of LEDCO Common
Stock (the “LEDCO Options”) as described on Schedule II (the "Exchange"); 

 

C.It is intended that, for federal income tax purposes, the Exchange shall
qualify as an exchange described in Section 351 of the of the Internal Revenue
Code of 1986, as amended (the "Code") and a reorganization described in Section
368 of the Code. 

 

D.The parties intended for this Agreement to amend and restate the Exchange
Agreement dated August 14, 2018 previously entered into by the parties.  

 

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

EXCHANGE OF SECURITIES

 

Section 1.1 The Exchange

 

On the terms and subject to the conditions of this Agreement, (i) LEDCO shall
issue and deliver to each of the Sellers owning DataSight Shares such number of
shares of Series A Preferred Stock as is set forth opposite such Seller's name
on Schedule I hereto, and each such Seller shall sell, transfer and deliver to
LEDCO, the number of issued and outstanding DataSight Shares set forth opposite
such Seller's name on Schedule I hereto along with a duly executed share
assignment endorsed in favor of LEDCO on the Closing Date; and (ii) after the
Reverse Split, LEDCO shall issue and deliver to each of the Sellers owning
DataSight Options such number of LEDCO Options as set forth opposite such
Seller's name on Schedule II hereto, and each such Seller shall agree that the
number of issued DataSight Options set forth opposite such Seller's name on
Schedule II hereto shall be terminated and of no further effect.

 

Section 1.2 Exchange Ratio

 

Series A Preferred Stock.

 

(a)At the Closing, the former shareholders of DataSight shall own no more than
7,317,767 shares of Series A Preferred Stock of LEDCO (as provided on Schedule
I); the stockholders of LEDCO shall own no more than 27,890, 537 shares of
Common Stock of LEDCO. 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



 

 

(b)If between the date of this Agreement and the Closing Date, the holders of
issued and outstanding DataSight Shares constituting less than one hundred
percent (100%) but more than ninety percent (90%) have agreed to the Exchange
contemplated hereunder (all other DataSight shareholders are hereinafter the
"Delayed Equityholders"), then DataSight shall proceed to the Closing of the
Exchange, subject to satisfaction of the conditions set forth in Section 7.1.
For a period of three months following the Closing Date, LEDCO may, but shall
not be required to accept for Exchange any DataSight Shares then held by any
Delayed Equityholder, subject to such Delayed Equityholder's execution of this
Agreement as a Seller for all intents and purpose, including but not limited to
assuming all representations, warranties and undertakings of the Sellers
hereunder and performance of all of the conditions for Closing to be performed
by each Seller hereunder. Until such time as a Delayed Equityholder executes
this Agreement and submits his DataSight Shares in exchange for shares of Common
Stock (thereby becoming a Seller), and such exchange is accepted by LEDCO, such
Delayed Equityholder shall remain a stockholder or option holder of DataSight
and shall not be considered a stockholder or option holder of LEDCO and shall
not be entitled to any of the rights thereof, including without limitation the
right to vote or receive any distributions with respect thereto.  

 

(c)On the Closing Date, LEDCO shall file with the Secretary of State of the
State of Delaware the Certificate of Designations in the form attached hereto as
Exhibit B to create the Series A Preferred Stock (the “Certificate of
Designations”). The Series A Preferred Stock shall have the rights, privileges
and preferences set forth in the Certificate of Designations, including, without
limitation, the following: (i) the Common Stock and Series A Preferred Stock
shall vote together as one class on all matters requiring LEDCO shareholder
approval, and each 1 share of Series A Preferred Stock shall have 26 votes to
each 1 share of LEDCO common stock on all matters requiring LEDCO shareholder
approval; and (ii) each 1 share of Series A Preferred Stock shall automatically
convert into 1 share of LEDCO Common Stock upon the filing of an amendment to
LEDCO’s Certificate of Incorporation to reverse split the total number of
outstanding shares of LEDCO Common Stock at a ratio of 26 to 1 (the “Reverse
Split”).  

 

(d)The parties intend to complete the 26 to 1 Reverse Split after the Closing.
Each Seller receiving Series A Preferred Stock intends to provide his or her
consent, vote or approval for the 26 to 1 Reverse Split, and shall not consent,
vote or approve of any other reverse split.  

 

ARTICLE II

THE CLOSING

 

Section 2.1 Closing Date

 

The closing of the Exchange and the other transactions contemplated by this
Agreement (the "Closing") shall take place at the location and time as LEDCO and
DataSight may agree on a date which is within three (3) business days after the
closing conditions in Article 7 are satisfied. The time and date upon which the
Closing actually occurs being referred to herein as the "Closing Date".

 

Section 2.2 Transactions at Closing

 

At the Closing, the following transactions shall take place, which transactions
shall be deemed as having taken place simultaneously and no transaction shall be
deemed to have been completed or any document delivered until all such
transactions have been completed and all required documents delivered:

 

(a)LEDCO shall deliver to DataSight, as agent for Sellers, the following
documents: 

 

(i)A treasury order executed by the LEDCO Secretary corresponding to the number
of shares of Series A Preferred Stock issued in the name of the Sellers (which
may be evidenced by book entry on the LEDO shareholder register) in the amounts
set forth in Schedule I;  

 

(ii)True copies of all consents and waivers obtained by LEDCO, in accordance
with the provisions of Section 7.1 below; and 

 

(iii)Such other documents and instruments as DataSight may reasonably request. 

 

(b)DataSight shall deliver, or cause to be delivered, to LEDCO the following
documents and/or shall take the following actions:  

 

(i)Validly executed Assignment Separate from Stock Certificates corresponding to
the number of DataSight shares being transferred by the Sellers, issued in the
name of LEDCO and shall register the shares in the name of LEDCO in the
shareholders register of DataSight; and 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



 

 

(ii)Such other documents as LEDCO may reasonably request. 

 

(c)The Sellers shall deliver the following documents: 

 

(i)to LEDCO, duly executed assignments in the form attached hereto as Exhibit A
effecting the immediate and unconditional sale, assignment and irrevocable
transfer of DataSight Shares to LEDCO, free and clear of any Liens, or any other
third party rights of any kind and nature, whether voluntarily incurred or
arising by operation of law; and 

(ii)to DataSight, as agent for LEDCO, all share certificates in respect of
DataSight Shares.  

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF LEDCO

 

LEDCO represents and warrants to DataSight and each Seller that, subject to such
exceptions as may be specifically set forth in the LEDCO Form 10-K for the year
ended December 31, 2017 and the quarterly reports on Form 10-Q for the three
months ended March 31, 2018 and the quarterly reports on Form 10-Q for the six
months ended June 30, 2018 filed by LEDCO on the SEC's EDGAR database, the
statements contained in this Article III are true and correct as of the date of
this Agreement and the date of Closing:

 

Section 3.1 Organization

 

LEDCO is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, with the corporate power and authority to own
and operate its business as presently conducted, except where the failure to be
or have any of the foregoing would not have a Material Adverse Effect.

 

Section 3.2 Authorization

 

LEDCO has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Exchange.

 

Section 3.3 Validity and Effect of Agreement

 

This Agreement has been duly and validly executed and delivered by LEDCO and,
assuming that it has been duly authorized, executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of LEDCO, in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally.

 

Section 3.4 No Conflict

 

Neither the execution and delivery of this Agreement by LEDCO nor the
performance by LEDCO of its obligations hereunder, nor the consummation of the
Exchange, will: (i) conflict with LEDCO's Certificate of Incorporation or
Bylaws; (ii) violate any statute, law, ordinance, rule or regulation, applicable
to LEDCO or any of the properties or assets of LEDCO; or (iii) violate, breach,
be in conflict with or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or permit the
termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of LEDCO, or result in the creation or imposition of any Lien upon
any properties, assets or business of LEDCO under, any Contract or any order,
judgment or decree to which LEDCO is a party or by which it or any of its assets
or properties is bound or encumbered except, in the case of clauses (ii) and
(iii), for such violations, breaches, conflicts, defaults or other occurrences
which, individually or in the aggregate, would not have a Material Adverse
Effect on LEDCO, or would not prevent or materially delay consummation of the
Exchange or otherwise prevent the parties hereto from performing their
respective obligations under this Agreement.

 

Section 3.5 Capitalization

 

The authorized capital stock of LEDCO consists of (i) 100,000,000 shares of
Common Stock, par value $0.0001 per share, of which 27,890,537 shares of Common
Stock are issued and outstanding as of the date of this Agreement, and (ii)
20,000,000 shares of Preferred Stock, par value $0.0001 per share, of which no
shares are issued and outstanding as of the date of this Agreement. As of the
Closing Date, the Company shall have no more than 27,890,537 shares of Common
Stock issued and outstanding or reserved for issuance. . All shares of capital
stock of LEDCO outstanding as of the date of this Agreement have been duly
authorized and validly issued, are fully paid and non-assessable, and are free
of preemptive rights.

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



 

 

Section 3.6 Status of Series A Preferred Stock and Common Stock

 

The Series A Preferred Stock, when issued and allotted at the Closing in
exchange for DataSight Shares, will be duly authorized, validly issued, fully
paid, non-assessable, and free of any preemptive rights, will be issued in
compliance with all applicable laws concerning the issuance of securities, and
will have the rights, preferences, privileges, and restrictions set forth in
LEDCO's Certificate of Incorporation and bylaws, and will be free and clear of
any Liens of any kind and duly registered in the name of the Sellers, in LEDCO's
stockholders ledger. The Common Stock, when issued in conversion of the Series A
Preferred Stock, will be duly authorized, validly issued, fully paid,
non-assessable, and free of any preemptive rights, will be issued in compliance
with all applicable laws concerning the issuance of securities, and will have
the rights, preferences, privileges, and restrictions set forth in LEDCO's
Certificate of Incorporation and bylaws, and will be free and clear of any Liens
of any kind and duly registered in the name of the Sellers, in LEDCO's
stockholders ledger.

 

Section 3.7 SEC Reports and Financial Statements

 

LEDCO has filed with the SEC all reports required to be filed by it under the
Exchange Act or the Securities Act (the "LEDCO SEC Documents"). As of their
respective dates or, if amended, as of the date of the last such amendment, the
LEDCO SEC Documents, including any financial statements or schedules included
therein (i) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading, (ii) were complete and accurate in all material
respects, and (iii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be, and
the applicable rules and regulations of the SEC thereunder.

 

Section 3.8 No Undisclosed Liabilities

 

Except as disclosed in the LEDCO financial statements, included in the LEDCO SEC
Documents, LEDCO does not have any liabilities, indebtedness or obligations,
whether known or unknown, absolute, accrued, contingent or otherwise, and
whether due or to become due (each a “Liability” and collectively,
"Liabilities"). As of the Closing Date, LEDCO shall have no Liabilities other
than up to $10,000 in unsecured accounts payable or accrued expenses.

 

Section 3.9 Litigation

 

There is no action pending or, to the knowledge of LEDCO, threatened against
LEDCO that, individually or in the aggregate, directly or indirectly, would be
reasonably likely to have a Material Adverse Effect, nor is there any
outstanding judgment, decree or injunction, in each case against LEDCO, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.

 

Section 3.10 Tax-Free Exchange

 

LEDCO has not taken any action, nor does LEDCO know of any fact, that is
reasonably likely to prevent the Exchange from qualifying as a "reorganization"
within the meaning of Section 351 or 368 of the Code.

 

Section 3.11 Brokers and Finders

 

Neither LEDCO, nor any of its officers, directors, employees or managers, has
employed any broker, finder, advisor or consultant, or incurred any liability
for any investment banking fees, brokerage fees, commissions or finders' fees,
advisory fees or consulting fees in connection with the Exchange for which LEDCO
has or could have any liability.

 

Section 3.12 Taxes.

 

The Company has filed all required Federal and State tax returns.

 

Section 3.13 Access to Information

 

LEDCO acknowledges that it has had access to and has reviewed all documents and
records relating to DataSight that it has deemed necessary in order to make an
informed investment decision with respect to the acquisition of the DataSight
shares.

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF DATASIGHT

 

DataSight represents and warrants to LEDCO and each Seller that the statements
contained in this Article IV are true and correct as of the date of this
Agreement, as of the date of Closing, and for a period of one year subsequent to
the Closing:

 

Section 4.1 Organization

 

DataSight is duly organized and validly existing under the laws of the State of
Nevada, with the corporate power and authority to own and operate its business
as presently conducted, except where the failure to be or have any of the
foregoing would not have a Material Adverse Effect. DataSight has no
subsidiaries.

 

Section 4.2 Authorization

 

DataSight has the requisite corporate power and authority to execute, deliver
and perform its obligations under this Agreement and to consummate the Exchange.

 

Section 4.3 Validity and Effect of Agreement

 

This Agreement has been duly and validly executed and delivered by DataSight
and, assuming that it has been duly authorized, executed and delivered by the
other parties hereto, constitutes a legal, valid and binding obligation of
DataSight, in accordance with its terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors' rights generally.

 

Section 4.4 No Conflict

 

Neither the execution and delivery of this Agreement by DataSight nor the
performance by DataSight of its obligations hereunder, nor the consummation of
the Exchange, will: (i) conflict with DataSight's Articles of Incorporation;
(ii) violate any statute, law, ordinance, rule or regulation, applicable to
DataSight or any of its properties or assets; or (iii) violate, breach, be in
conflict with or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or permit the termination of
any provision of, or result in the termination of, the acceleration of the
maturity of, or the acceleration of the performance of any obligation of
DataSight, or result in the creation or imposition of any Lien upon any
properties, assets or business of DataSight under, any Material Contract or any
order, judgment or decree to which DataSight is a party or by which it or any of
its assets or properties is bound or encumbered except, in the case of clauses
(ii) or (iii), for such violations, breaches, conflicts, defaults or other
occurrences which, individually or in the aggregate, would not have a Material
Adverse Effect on DataSight, or materially delay consummation of the Exchange or
otherwise prevent the parties hereto from performing their obligations under
this Agreement.

 

Section 4.5 Capitalization

 

At the Closing, the authorized capital stock of DataSight shall consists of
10,000,000 shares of DataSight's common stock, and as of the Closing Date (i) no
more than 7,317,767 shares of common stock will be issued and outstanding; (ii)
no more than 710,000 DataSight Option shall be issued; and (iii) no more than
175,000 shares of DataSight common stock shall be issuable upon outstanding
DataSight convertible notes. Except for the transactions contemplated by this
Agreement, there are no other share capital, preemptive rights, convertible
securities, outstanding warrants, options or other rights to subscribe for,
purchase or acquire from DataSight. All DataSight Shares outstanding as of the
date of this Agreement have been duly authorized and validly issued, are fully
paid and non-assessable, and are free of preemptive rights.

 

Section 4.6 No Undisclosed Liabilities

 

DataSight has no material Liabilities, indebtedness or obligations, except those
that have been incurred in the ordinary course of business, whether absolute,
accrued, contingent or otherwise, and whether due or to become due. As of the
Closing Date, DataSight shall have no Liabilities other than up to $60,000 in
unsecured accounts payable or accrued expenses and $100,000 in convertible
notes.

 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



 

 

Section 4.7 Material Contracts

 

DataSight has provided on Schedule 4.7 attached hereto (i) a true and correct
list of each DataSight Material Contract; and (ii) a true and correct list of
all contracts and agreements with any DataSight officer, director, consultant
and shareholder. Each DataSight Material Contract (i) is legal, valid, binding
and enforceable and in full force and effect with respect to DataSight, and to
DataSight's knowledge is legal, valid, binding, enforceable and in full force
and effect with respect to each other party thereto, in either case subject to
the effect of bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors' rights generally and except as the availability of
equitable remedies may be limited by general principles of equity; and (ii) will
continue to be legal, valid, binding and enforceable and in full force and
effect immediately following the Closing (but only for such Material Contracts
that have a contract term that continues beyond the Closing) in accordance with
the terms thereof as in effect prior to the Closing, subject to the effect of
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors' rights generally and except as the availability of
equitable remedies may be limited by general principles of equity. Neither
DataSight nor, to DataSight's knowledge, any other party, is in breach or
default, and no event has occurred which with notice or lapse of time would (i)
constitute a breach or default by DataSight or, to DataSight's knowledge, by any
such other party, or (ii) permit termination, modification or acceleration,
under the DataSight Material Agreement.

 

Section 4.8 Intellectual Property Rights.

 

(a)DataSight owns, or is licensed or otherwise possesses legally enforceable
rights to use, all patents, trademarks, common law trademarks, trade names,
trade secrets (including customer lists), service marks and copyrights, and any
applications for and registrations of such patents, trademarks, service marks,
and copyrights and all processes, formulas, methods, schematics, technology,
know-how, computer software programs, data or applications and tangible or
intangible proprietary information or material that are used in its business,
free and clear of all liens, claims or encumbrances (all of which are referred
to as the "DataSight Intellectual Property Rights"). The foregoing
representation as it relates to all licenses, sublicenses and other agreements
to which DataSight is a party and pursuant to which DataSight is authorized to
use any third party technology, trade secret, know-how, process, patent,
trademark or copyright, including software ("Licensed Intellectual Property") is
limited to the interests of DataSight pursuant to licenses from third parties,
each of which is in full force and effect, is valid, binding and enforceable and
grants DataSight such rights to such intellectual property as are used in the
business as currently conducted.  

 

(b)DataSight (i) has not received notice of a claim of infringement of any
patent, trademark, service mark, copyright, trade secret or other proprietary
right of any third party and (ii) does not have any knowledge of any claim
challenging or questioning the validity or effectiveness of any license or
agreement relating to any DataSight Intellectual Property Rights or Licensed
Intellectual Property. DataSight has at all times used reasonable efforts to
protect its proprietary information and to prevent such information from being
released into the public domain.  

 

Section 4.9 Litigation

 

There is no action pending or, to the knowledge of DataSight, threatened against
DataSight that, individually or in the aggregate, directly or indirectly, would
be reasonably likely to have a Material Adverse Effect, nor is there any
outstanding judgment, decree or injunction, in each case against DataSight,
that, individually or in the aggregate, has or would be reasonably likely to
have a Material Adverse Effect.

 

Section 4.10 Tax-Free Exchange

 

DataSight has not taken any action, nor does DataSight know of any fact, that is
reasonably likely to prevent the Exchange from qualifying as a "reorganization"
within the meaning of Section 351 or 368 of the Code.

 

Section 4.11 Brokers and Finders

 

Except as described herein, neither DataSight nor any of its officers,
directors, employees or managers, have employed any broker, finder, advisor or
consultant, or incurred any liability for any investment banking fees, brokerage
fees, commissions or finders' fees, advisory fees or consulting fees in
connection with the Exchange for which DataSight has or could have any
liability.

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF EACH SELLER

 

Each Seller, individually and not jointly, hereby makes the following
representations and warranties to DataSight and LEDCO:

 

Section 5.1 Authorization

 

Such Seller has all requisite power to execute and deliver, to perform its
obligations under, and to consummate the transactions contemplated by, this
Agreement.

 

Section 5.2 Validity and Effect of Agreement

 

Upon the execution and delivery of each other document to which such Seller is a
party (assuming due execution and delivery by each other party thereto) each
such other document will be the legal, valid and binding obligations of such
Seller, enforceable against such Seller in accordance with their respective
terms except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors' rights generally.

 

Section 5.3 No Breach or Violation

 

The execution, delivery and performance by such Seller of this Agreement and
each other document to which it is a party, and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with (i) the
certificate of incorporation or bylaws of such Seller, if applicable, or (ii)
any agreement to which such Seller is a party, or by which such Seller or such
Seller's assets are bound or affected.

 

Section 5.4 Consents and Approvals

 

No consent, approval, authorization or order of, registration or filing with, or
notice to, any Government Authority or any other Person is necessary to be
obtained, made or given by such Seller in connection with the execution,
delivery and performance by such Seller of this Agreement or any other document
to which it is a party or for the consummation by such Seller of the
transactions contemplated hereby or thereby.

 

Section 5.5 Title

 

The DataSight Shares to be delivered by such Seller in connection with the
transactions contemplated herein are, and at the Closing will be owned, of
record and beneficially, solely by such Seller, free and clear of any Lien and
represent such Seller's entire ownership interest in DataSight.

 

Section 5.6 Investor Status

 

Such Seller is an "accredited investor" as that term is defined in Rule 501(a)
of Regulation D under the Securities Act and has properly completed the form
attached hereto as Schedule II.

 

Section 5.7 No Government Review

 

Such Seller understands that neither the SEC nor any securities commission or
other Governmental Authority of any state, country or other jurisdiction has
approved the issuance of the Series A Preferred Stock (or the Common Stock into
which the Series A Preferred Stock shall convert) or passed upon or endorsed the
merits of the Series A Preferred Stock (or the Common Stock into which the
Series A Preferred Stock shall convert) or this Agreement or any of the other
documents relating to the Exchange (collectively, the "Offering Documents"), or
confirmed the accuracy of, determined the adequacy of, or reviewed the Exchange
Agreement or the other Offering Documents.

 

Section 5.8 Investment Intent

 

The shares of Series A Preferred Stock (and the Common Stock into which the
Series A Preferred Stock shall convert) are being acquired by Seller for
Seller's own account for investment purposes only, not as a nominee or agent and
not with a view to the resale or distribution of any part thereof, and Seller
has no present intention of selling, granting any participation in or otherwise
distributing the same. Seller further represents that Seller does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or third person with respect to
any of DataSight Shares.

 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



 

 

Section 5.9 Restrictions on Transfer

 

Seller understands that the shares of Series A Preferred Stock (and the Common
Stock into which the Series A Preferred Stock shall convert) have not been
registered under the Securities Act or registered or qualified under any foreign
or state securities law, and may not be, directly or indirectly, sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act and registration or qualification
under applicable state securities laws or the availability of an exemption
therefrom. In any case where such an exemption is relied upon by Seller from the
registration requirements of the Securities Act and the registration or
qualification requirements of such state securities laws, Seller shall furnish
LEDCO with an opinion of counsel stating that the proposed sale or other
disposition of such securities may be effected without registration under the
Securities Act and will not result in any violation of any applicable state
securities laws relating to the registration or qualification of securities for
sale, such counsel and opinion to be satisfactory to LEDCO. Seller acknowledges
that it is able to bear the economic risks of an investment in the Series A
Preferred Stock (and the Common Stock into which the Series A Preferred Stock
shall convert)for an indefinite period of time, and that its overall commitment
to investments that are not readily marketable is not disproportionate to its
net worth.

 

Section 5.10 Informed Investment

 

Seller has made such investigations in connection herewith as it deemed
necessary or desirable so as to make an informed investment decision without
relying upon DataSight for legal or tax advice related to this investment. In
making its decision to acquire the Series A Preferred Stock (and the Common
Stock into which the Series A Preferred Stock shall convert), Seller has not
relied upon any information other than information contained in this Agreement
and in the other Offering Documents.

 

Section 5.11 Access to Information

 

Seller acknowledges that it has had access to and has reviewed all documents and
records relating to LEDCO and DataSight, including, but not limited to, the
LEDCO SEC Documents, that it has deemed necessary in order to make an informed
investment decision with respect to an investment in LEDCO.

 

Section 5.12 Reliance on Representations

 

Seller understands that the shares of Series A Preferred Stock (and the Common
Stock into which the Series A Preferred Stock shall convert) are being offered
and sold to Seller in reliance on specific exemptions from the registration
and/or public offering requirements of the U.S. federal and state securities
laws and that LEDCO and DataSight are relying in part upon the truth and
accuracy of, and such Seller's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Seller set forth herein
in order to determine the availability of such exemptions and the eligibility of
such Seller to acquire the Series A Preferred Stock (and the Common Stock into
which the Series A Preferred Stock shall convert). Seller represents and
warrants to LEDCO and DataSight that any information Seller has heretofore
furnished or furnishes herewith to LEDCO and DataSight is complete and accurate,
and further represents and warrants that it will notify and supply corrective
information to LEDCO and DataSight immediately upon the occurrence of any change
therein occurring prior to DataSight's issuance of the Series A Preferred Stock
(and the Common Stock into which the Series A Preferred Stock shall convert).
Within five (5) days after receipt of a request from DataSight, Seller will
provide such information and deliver such documents as may reasonably be
necessary to comply with any and all laws and regulations to which DataSight is
subject.

 

Section 5.13 No General Solicitation

 

Seller is unaware of, and in deciding to participate in the transactions
contemplated hereby is in no way relying upon, and did not become aware of the
transactions contemplated hereby through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media, or broadcast over television or radio or the
internet, in connection with the transactions contemplated hereby.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



 

 

Section 5.14 Legends

 

Seller understands that the certificates representing the Series A Preferred
Stock (if certificated) and the Common Stock shall have endorsed thereon the
following legend, and stop transfer instructions reflecting that these
restrictions on transfer will be placed with the transfer agent of the Common
Stock:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THEY MAY NOT BE OFFERED OR TRANSFERRED BY SALE,
ASSIGNMENT, PLEDGE OR OTHERWISE UNLESS (I) A REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933 IS IN EFFECT, (II) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, WHICH OPINION IS SATISFACTORY TO THE COMPANY, TO
THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933.”

 

Section 5.15 Placement and Finder's Fees

 

No agent, broker, investment banker, finder, financial advisor or other person
acting on behalf of Seller or under its authority is or will be entitled to any
broker's or finder's fee or any other commission or similar fee, directly or
indirectly, in connection with the transactions contemplated hereby, and no
person is entitled to any fee or commission or like payment in respect thereof
based in any way on any agreements, arrangements or understanding made by or on
behalf of Seller.

 

ARTICLE VI

CERTAIN COVENANTS

 

Section 6.1 No Shop

 

Until the earlier of the Closing Date and the date of termination of this
Agreement pursuant to VIII, neither LEDCO, nor DataSight, nor the Sellers, nor
any of their respective representatives shall, directly or indirectly, take any
of the following actions with any third party: (i) solicit, initiate, encourage,
entertain or agree to any proposals or offers from any Person relating to (A)
any merger, share exchange, business combination, reorganization, consolidation
or similar transaction involving LEDCO or DataSight, (B) the acquisition of
beneficial ownership of any equity interest in LEDCO or DataSight, whether by
issuance or by purchase (through a tender offer, exchange offer, negotiated
purchase or otherwise) from the Sellers or otherwise, (C) the license or
transfer of all or a material portion of the assets of LEDCO or DataSight or (D)
any transaction that may be inconsistent with or that may have an adverse effect
upon the transactions contemplated by this Agreement (any of the transactions
described in clauses (A) through (D), a “Third-Party Acquisition”); or (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any information with respect to LEDCO or DataSight in connection with, or
take any other action to solicit, consider, entertain, facilitate or encourage
any Inquiries or the making of any proposal that constitutes, or may reasonably
be expected to lead to, any Third-Party Acquisition. The Parties acknowledge and
agreed that money damages would not be a sufficient remedy for any breach of
this Section and that any aggrieved party shall therefore be entitled to seek
equitable relief, including an injunction or specific performance, as a remedy
for any such breach. Such remedies shall not be deemed to be the exclusive
remedies but shall be in addition to all other remedies available at law or
equity.

 

Section 6.2 Further Assurances

 

Each of the parties hereto agrees to use commercially reasonable efforts before
and after the Closing Date to take or cause to be taken all action, to do or
cause to be done, and to assist and cooperate with the other party hereto in
doing, all things necessary, proper or advisable under applicable laws to
consummate and make effective, in the most expeditious manner practicable, the
Exchange, including, but not limited to: (i) satisfying the conditions precedent
to the obligations of any of the parties hereto; (ii) obtaining all waivers,
consents and approvals from other parties necessary for the consummation of the
Exchange, (iii) making all filings with, and obtain all consents, approvals and
authorizations that are required to be obtained from, Governmental Authorities,
(iv) defending of any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this Agreement or the performance of the obligations
hereunder; and (v) executing and delivering such instruments, and taking such
other actions, as the other party hereto may reasonably require in order to
carry out the intent of this Agreement.

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



 

 

Section 6.3 Public Announcements

 

LEDCO and DataSight shall consult with each other before issuing any press
release or otherwise making any public statements with respect to the Exchange
or this Agreement, and shall not issue any other press release or make any other
public statement without prior consent of the other parties, except as may be
required by law or, with respect to LEDCO, by obligations pursuant to rule or
regulation of the Exchange Act, the Securities Act, any rule or regulation
promulgated thereunder or any rule or regulation of FINRA.

 

Section 6.4 Notification of Certain Matters

 

Each party hereto shall promptly notify the other party in writing of any
events, facts or occurrences that would result in any breach of any
representation or warranty or breach of any covenant by such party contained in
this Agreement.

 

Section 6.5 Tax-Free Exchange Status

 

The parties hereto shall take (or refrain from taking) any and all actions
necessary to ensure that, for United States federal income tax purposes: (i) the
Exchange shall qualify as a reorganization within the meaning of Sections
368(a)(1)(B) of the Code, and (ii) that the tax consequences to the stockholders
of both companies are minimized.

 

Section 6.6 Appointment of Officers.

 

At the Closing, Kevin Kearney shall (i) appoint Mr. Probst as President, Mr.
Whorton as Chief Operating Officer and acting Treasurer, and Allison Tomek as
Secretary of LEDCO; and (ii) shall resign as the sole officer of LEDCO.

 

Section 6.7 DataSight Audit.

 

Within the applicable SEC filing requirement, DataSight shall have completed an
SEC compliant audit to be included within a Form 8-K.

 

Section 6.8 Option Plan.

 

Within 60 days after the Closing Date, LEDCO shall have adopted an Option Plan
with the terms and number of allocated shares as determined by the LEDCO Board
of Directors.

 

Section 6.9 Ordinary Course.

 

Between execution of this Agreement and the Closing Date, each of LEDCO and
DataSight shall continue to operate their respective companies in the ordinary
course and consistent with past practices.

 

ARTICLE VII

CONDITIONS TO CONSUMMATION OF THE EXCHANGE

 

Section 7.1 Conditions to Obligations of DataSight

 

The obligations of DataSight and Sellers to consummate the Exchange shall be
subject to the fulfillment, or written waiver by DataSight, at or prior to the
Closing, of each of the following conditions:

 

(a)The representations and warranties of LEDCO set out in this Agreement shall
be true and correct in all material respects at and as of the time of the
Closing as though such representations and warranties were made at and as of
such time; 

 

(b)LEDCO shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by it on or prior to the Closing Date; 

 

(c)All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Regulatory Authority or Person as provided herein shall
have been obtained; and 

 

(d)LEDCO shall have filed with the Secretary of State of the State of Delaware
with the Secretary of State of the State of Delaware (i) an amendment to its
Certificate of Incorporation (the “Amendment”) to change the name of LEDCO to
“DataSight Corporation” (or such alternative name agreed upon by DataSight), and
(ii) the Certificate of Designations to create the Series A Preferred Stock. 

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



 

 

Section 7.2 Conditions to Obligations of LEDCO

 

The obligations of LEDCO to consummate the Exchange shall be subject to the
fulfillment, or written waiver by LEDCO, at or prior to the Closing of each of
the following conditions:

 

(a)The representations and warranties of DataSight set out in this Agreement
shall be true and correct in all material respects at and as of the time of the
Closing as though such representations and warranties were made at and as of
such time; 

 

(b)DataSight shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by DataSight on or prior to the Closing Date; 

 

(c)All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Regulatory Authority or Person as provided herein shall
have been obtained;  

 

(d)Sellers owning at least ninety percent (90%) of the issued and outstanding
DataSight Shares and DataSight Options shall have executed this Agreement;  

 

(e)LEDCO shall have filed with the Secretary of State of the State of Delaware
with the Secretary of State of the State of Delaware (i) an amendment to its
Certificate of Incorporation (the “Amendment”) to change the name of LEDCO to
“DataSight Corporation” (or such alternative name agreed upon by DataSight), and
(ii) the Certificate of Designations to create the Series A Preferred Stock;
and 

 

(f)LEDCO shall have provided to DataSight satisfactory documentation
demonstrating that the $82,129 of shareholder advances recorded on LEDCO’s
financial statements has been validly converted into paid in capital and are no
longer a liability of LEDCO.  

 

ARTICLE VIII

TERMINATION

 

Section 8.1 Termination

 

This Agreement may be terminated at any time prior to the Closing:

 

(a)by mutual consent of LEDCO and DataSight; 

 

(b)by DataSight, upon written notice to LEDCO, if the Closing shall not have
occurred on or before October 5, 2018 or if any of the conditions to the Closing
set forth in Section 7.1 shall have become incapable of fulfillment by October
5, 2018 and shall not have been waived in writing by DataSight; provided,
however, that the right to terminate this Agreement under this Section 8.1(b)
shall not be available to DataSight if its action or failure to act has been a
principal cause of or resulted in the failure of the Exchange to occur on or
before such date and such action or failure to act constitutes a breach of this
Agreement;  

 

(c)by LEDCO, upon written notice to DataSight, if the Closing shall not have
occurred on or before October 5, 2018 or if any of the conditions to the Closing
set forth in Section 7.2 shall have become incapable of fulfillment by October
5, 2018 and shall not have been waived in writing by LEDCO; provided, however,
that the right to terminate this Agreement under this Section 8.1(c) shall not
be available to LEDCO if its action or failure to act has been a principal cause
of or resulted in the failure of the Exchange to occur on or before such date
and such action or failure to act constitutes a breach of this Agreement; or 

 

(d)by LEDCO or DataSight if any Governmental or judicial Authority shall have
issued an injunction, order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting any material portion of the
Exchange and such injunction, order, decree, ruling or other action shall have
become final and non-appealable; 

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



 

 

Section 8.2 Procedure and Effect of Termination

 

In the event of termination of this Agreement pursuant to Section 8.1 hereof,
written notice thereof shall forthwith be given by the terminating party to the
other party, and, except as set forth below, this Agreement shall terminate and
be void and have no effect and the Exchange shall be abandoned without any
further action by the parties hereto. Neither LEDCO nor DataSight shall have any
liability to the other for any termination under this Article VIII. If this
Agreement is terminated as provided herein:

 

(a)each party hereto shall redeliver, and shall cause its agents (including,
without limitation, attorneys and accountants) to redeliver, all documents, work
papers and other material of each party hereto relating to the Exchange, whether
obtained before or after the execution hereof; and 

 

(b)each party agrees that all Confidential Information received by LEDCO or
DataSight with respect to the other party, this Agreement or the Exchange shall
be kept confidential notwithstanding the termination of this Agreement. 

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1 Entire Agreement

 

This Agreement and the Schedules and Exhibits hereto contain the entire
agreement between the parties and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.

 

Section 9.2 Amendment and Modifications

 

This Agreement may not be amended, modified or supplemented except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such amendment, modification or supplement is sought.

 

Section 9.3 Extensions and Waivers

 

At any time prior to the Closing, the parties hereto entitled to the benefits of
a term or provision may (a) extend the time for the performance of any of the
obligations or other acts of the parties hereto, (b) waive any inaccuracies in
the representations and warranties contained herein or in any document,
certificate or writing delivered pursuant hereto, or (c) waive compliance with
any obligation, covenant, agreement or condition contained herein. Any agreement
on the part of a party to any such extension or waiver shall be valid only if
set forth in an instrument or instruments in writing signed by the party against
whom enforcement of any such extension or waiver is sought. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement.

 

Section 9.4 Successors and Assigns

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, provided, however, that no
party hereto may assign its rights or delegate its obligations under this
Agreement without the express prior written consent of the other party hereto.

 

Section 9.5 Headings; Definitions

 

The Section and Article headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement. All references to Sections or Articles contained herein mean
Sections or Articles of this Agreement unless otherwise stated. All capitalized
terms defined herein are equally applicable to both the singular and plural
forms of such terms.

 

Section 9.6 Specific Performance

 

The parties hereto agree that in the event that any party fails to consummate
the Exchange in accordance with the terms of this Agreement, irreparable damage
would occur, no adequate remedy at law would exist and damages would be
difficult to determine. It is accordingly agreed that the parties shall be
entitled to specific performance in such event, without the necessity of proving
the inadequacy of money damages as a remedy, in addition to any other remedy at
law or in equity.

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------



 

 

Section 9.7 Notices

 

All notices hereunder shall be sufficiently given for all purposes hereunder if
in writing and delivered personally, sent by documented overnight delivery
service or, to the extent receipt is confirmed, telecopy, telefax, email or
other electronic transmission service to the appropriate address or number as
set forth below (or any other address duly notified by a party hereto pursuant
to the provisions of this Section 9.7).

 

If to LEDCO:

with a copy to:

LED Lighting Company

SD Law Group APC

405 East D Street, Suite G

10531 4S Commons Drive, B464

Petaluma, California 94952

San Diego, California 92027

Attn:Kevin Kearney 

 

Phone: 415)819-1157 

Phone:(619) 788-2383 

Fax:

Fax:(858) 367-8138 

Email: kevin@kearneyobanion.com

Email:steve@sjdavislaw.com 

 

 

If to DataSight or a Seller:

with a copy to:

DataSight, Inc.

 

2451 South Buffalo Drive, Suite 105

 

Las Vegas, NV 89117

 

Attn:

 

Phone:

 

Fax:

 

Email:

 

 

Section 9.8 Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

 

Section 9.9 Consent to Jurisdiction

 

Any action, suit or other legal proceeding which is commenced to resolve any
matter arising under or relating to any provision of this Agreement shall be
commenced only in a state or federal court of competent jurisdiction the State
of Nevada, Clark County, and the parties hereto each consents to the
jurisdiction of such a court.

 

Section 9.10 Counterparts

 

This Agreement may be executed in two or more counterparts and may be delivered
by facsimile or electronic/PDF transmission, each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
agreement.

 

Section 9.11 Certain Definitions

 

As used herein:

 

(a)"Confidential Information" shall mean the existence and contents of this
Agreement and the Schedules and Exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one party which, prior to or following the Closing Date, has been
disclosed by DataSight, on the one hand, or LEDCO, on the other hand, in
written, oral (including by recording), electronic, or visual form to, or
otherwise has come into the possession of, the other; 

 

(b)"Contract" shall mean any oral, written or implied contracts, agreements,
licenses, instruments, indentures leases, powers of attorney, guaranties, surety
arrangements or other commitments of any kind;  

 

(c)"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder; 

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------



 

(d)"Governmental Authority" shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether domestic, foreign or multinational,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any executive official thereof; 

 

(e)"Lien" shall mean any security or other property interest or right, claim,
lien, pledge, option, charge, security interest, contingent or conditional sale,
or proxy, pre-emptive rights, first refusal rights, participation rights, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future;  

 

(f)"Material Adverse Effect" shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity; 

 

(g)"Material Contract" shall mean any Contract where the liabilities or
commitments associated therewith exceed $5,000 individually or $20,000 in the
aggregate;  

 

(h)"Person" shall mean any individual, corporation, partnership, association,
trust or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;  

 

(i)"SEC" shall mean the Securities and Exchange Commission; 

 

(j)"Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and 

 

IN WITNESS WHEREOF, each of the parties have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

 

LED LIGHTING COMPANY

DATASIGHT, INC.

 

 

By:/s/ Kevin Kearney

By:/s/ Lyle L. Probst

Name: Kevin Kearney

Name: Lyle L. Probst

Title: Chief Executive Officer

Title: President

 

 

 

[Signature Page to Amended and Restated Exchange Agreement]

--------------------------------------------------------------------------------

18